NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAY 31 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 CARLOS ADAME DE LA ROSA, AKA                      No.    14-71218
 Jose Hernandez,
                                                   Agency No. A200-149-261
              Petitioner,

    v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Carlos Adame de la Rosa, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and review de novo due process contentions, Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      Adame de la Rosa contends in his opening brief that it is more likely than

not he will be persecuted in Mexico on account of his membership in two

particular social groups – his biological family and parents of disabled children.

Substantial evidence supports the agency’s conclusion that Adame de la Rosa

failed to establish a clear probability of persecution on account of a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009)

(under the REAL ID Act, applicant must prove a protected ground will be at least

“one central reason” for persecution); Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th

Cir. 2003) (evidence did not compel a finding that it was more probable than not

that petitioner would be persecuted). The record does not support Adame de la

Rosa’s contention that the BIA failed to consider his arguments on appeal. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a

due process claim). Thus, we deny the petition as to Adame de la Rosa’s

withholding of removal claim.

                                          2                                    14-71218
      Substantial evidence also supports the agency’s denial of Adame de la

Rosa’s CAT claim because he failed to establish it is more likely than not he would

be tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). The

record does not support Adame de la Rosa’s contention that the BIA failed to

consider evidence regarding his fear of torture. See Fernandez v. Gonzales, 439
F.3d 592, 603 (9th Cir. 2006). Thus, we deny the petition as to Adame de la

Rosa’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                         3                                    14-71218